DETAILED ACTION
Claims 1-8, 12-15, and 17-24 are pending in the application. Claims 9-11 and 16 has been cancelled. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.  	Claims 1-3, 6-8, 12-15, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 8,425,058 B2).

    	As per claim 1, Nomura discloses an image capture device (figs. 1a and 1b, image pickup device 20)  comprising: 
  	a lens (fig. 1b, lens portion 1) mounted on a body of the image capture device (fig. 1b, image pickup device 20, casing barrel 15); 
  	an image sensor mounted within the body, behind the lens and configured to capture images based on light incident on the image sensor through the lens (fig. 1b, image pickup device 20, image pickup element 16); and 
  	a dispersion structure (figs. 1a and 1b, non-lens portion 2) around a perimeter of the lens on an external surface of the body (as can be seen in figs. 1a and 1b, non-lens portion 2 surrounds the perimeter of lens portion 1, and it is disposed on casing barrel 15), wherein the dispersion structure includes gaps (fig. 13, rear portion 2b) sized to cause capillary action to move water away from the lens, from a first edge of the dispersion structure to a second edge of the dispersion structure (col. 3 lines 35-38, col. 14 lines 61-63, fig. 13, drainage structure 3 uses capillary action to drain water). 

  	As per claim 2, Nomura further discloses the image capture device of claim 1, in which the dispersion structure includes grooves on the external surface of the body and width of the grooves are sized to cause capillary action for water (col. 3 lines 44-55). 



  	As per claim 6, Nomura further discloses the image capture device of claim 1, in which an outer surface of the lens is substantially hydrophilic (col. 7 lines 25-26). 

  	As per claim 7, Nomura further discloses the image capture device of claim 1, in which an outer surface of the lens is substantially hydrophobic (col. 7 lines 41-43).

  	As per claim 8, Nomura further discloses the image capture device of claim 1, in which an outer surface of the lens has a radial hydrophobicity gradient from a center of the lens to the perimeter of the lens (fig. 2, lens portion 1 coated, droplet is guided to outside surface). 

  	As per claim 12, Nomura further discloses the image capture device of claim 1, comprising: 
  	an accumulation volume on the external surface of the body around the perimeter of the lens, between the lens and the dispersion structure (figs. 7a and 7b, groove portion 64, external to body of image pickup device 20, surrounds perimeter of lens portion 1, and between lens portion and non-lens portion). 



  	As per claim 14, Nomura further discloses the image capture device of claim 1, comprising: 
  	an accumulation volume on the external surface of the body around the perimeter of the dispersion structure (figs. 7a and 7b, groove portion 64 external to body of image pickup device 20 around the perimeter of the non-lens portion 61). 

  	As per claim 15, Nomura further discloses the image capture device of claim 14, comprising: 
  	one or more gravity channels connected to the accumulation volume, that are configured to allow water to flow out of the accumulation volume under a force of gravity when the image capture device is in an appropriate orientation with respect to gravity (col. 15 lines 45-55). 

    	As per claim 17, Nomura further discloses an image capture device comprising: a lens mounted on a body of the image capture device; 
  	an image sensor mounted within the body, behind the lens and configured to capture images based on light incident on the image sensor through the lens (claim limitations have been discussed and rejected, see claim 1 above); and


  	As per claim 18, Nomura further discloses the image capture device of claim 17, in which hydrophobicity of the outer surface of the lens is greater in the center of the lens than at the perimeter of the lens (col. 2, lines 41-46)

  	As per claim 19, Nomura further discloses the image capture device of claim 17, in which the radial hydrophobicity gradient is continuous (col. 2 lines 28-33). 

   	As per claim 20, Nomura further discloses the image capture device of claim 17, in which the radial hydrophobicity gradient is implemented a sequence of discrete steps in hydrophobicity (col. 4 lines 28-33). 


  	As per claim 21, The image capture device of claim 17, comprising: 
  	an accumulation volume on an external surface of the body around the perimeter of the lens, adjacent to the lens (figs. 7a and 7b, groove portion 64, external to body of image pickup device 20, surrounds perimeter of lens portion 1, and adjacent to the lens portion 1).



  	As per claim 23, Nomura further discloses an image capture device comprising: 
  	a lens mounted on a body of the image capture device; 
  	an image sensor mounted within the body, behind the lens and configured to capture images based on light incident on the image sensor through the lens; 
  	an accumulation volume on an external surface of the body around a perimeter of the Dated: September 28, 2020lens (figs. 7a and 7b, groove portion 64, external to body of image pickup device 20, surrounds perimeter of lens portion 1); and 
  	a plurality of gravity channels radiating from the accumulation volume that are spaced around an outer perimeter of the accumulation volume (col. 15 lines 45-55).



Allowable Subject Matter
4.  	Claims 4, 5, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697